USCA11 Case: 21-10088      Date Filed: 10/26/2021   Page: 1 of 4




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-10088
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
VINCE EDWARD LASANE,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
                for the Middle District of Florida
           D.C. Docket No. 6:19-cr-00241-RBD-DCI-1
                    ____________________
USCA11 Case: 21-10088            Date Filed: 10/26/2021        Page: 2 of 4




2                         Opinion of the Court                     21-10088


Before LAGOA, BRASHER, and BLACK, Circuit Judges.
PER CURIAM:
       Vince LaSane appeals his convictions for attempted entice-
ment of a minor to engage in sexual activity, in violation of 18
U.S.C. § 2422(b), and commission of a felony offense by a regis-
tered sex offender, in violation of 18 U.S.C. § 2260A. He contends
the district court erred by failing to instruct the jury that, to sustain
a conviction under § 2260A, the felony offense must have involved
an actual minor. LaSane asserts our decision in United States v.
Slaughter, 708 F.3d 1208 (11th Cir. 2013), addressing this issue was
wrongly decided, and he asks us to adopt the reasoning of United
States v. Beck, 957 F.3d 440 (4th Cir. 2020), which he contends held
that an actual minor must be involved in the felony offense for a
§ 2260A conviction. After review, 1 we affirm.
       Under § 2260A, a person required to register as a sex of-
fender that commits a felony offense “involving a minor” under
§ 2422 “shall be sentenced to a term of imprisonment of 10 years in


1 “We review de novo the jury instructions given by the district court to de-
termine whether they misstate the law or mislead the jury to the objecting
party’s prejudice.” United States v. Gomez, 580 F.3d 1229, 1233 (11th Cir.
2009) (quotation marks omitted). If the instructions accurately state the law,
the trial judge has wide discretion to determine their style and wording, and
we will review them only for abuse of that discretion. United States v. Kenny,
185 F.3d 1217, 1222 (11th Cir. 1999).
USCA11 Case: 21-10088         Date Filed: 10/26/2021    Page: 3 of 4




21-10088               Opinion of the Court                         3

addition to the imprisonment imposed for the offense under that
provision.” 18 U.S.C. § 2260A. In Slaughter, we held that, when a
conviction under § 2260A is predicated on a violation of § 2422(b),
the involvement of an actual minor is not required and “a defend-
ant may be convicted even where his conduct did not otherwise
involve an actual minor.” 708 F.3d at 1216. We noted our prior
precedent holding an attempt conviction under § 2422(b) can be
sustained by the defendant’s mere belief that a minor was involved,
even if the offense conduct did not involve an actual minor, and we
concluded that nothing in the plain language of § 2260A negated
the plain language of § 2422(b). Id. at 1215. We determined
§ 2260A operates to assign additional punishment for a § 2422(b)
offense if that offense is committed by a registered sex offender,
and because a violation of § 2422(b) does not require an actual mi-
nor due to its attempt clause, neither does a violation of § 2260A
when predicated on it. Id. at 1216.
       The district court did not err in instructing the jury that, to
convict under § 2260A, it must find only that LaSane committed a
felony offense under § 2422(b) and was required to register as a sex
offender at the time that he committed it. Those requirements are
derived from the plain language of the statute, and our law does
not require the additional element that the felony offense involve
an actual minor. See id. Caselaw from the Fourth Circuit is not
binding upon this Court, and under our prior panel precedent rule,
we are bound by our holding in Slaughter. See United States v.
Archer, 531 F.3d 1347, 1352 (11th Cir. 2008) (stating under our prior
USCA11 Case: 21-10088        Date Filed: 10/26/2021     Page: 4 of 4




4                      Opinion of the Court                21-10088

panel precedent rule, “a prior panel’s holding is binding on all sub-
sequent panels unless and until it is overruled or undermined to the
point of abrogation by the Supreme Court or by this court sitting
en banc”). Accordingly, we affirm.
      AFFIRMED.